Exhibit 10.8

Description of Personal Use of Corporate Aircraft by Karl G. Glassman

On May 8, 2017, the Compensation Committee of the Board of Directors of
Leggett & Platt, Incorporated (the “Committee”) adopted resolutions regarding
the personal use of corporate aircraft by Karl G. Glassman, the Company’s
President and CEO. Following the Committee’s comprehensive review of the CEO’s
compensation package and given the location of the Company’s headquarters
outside of a major metropolitan area, the Committee extended this perquisite to
facilitate the CEO’s schedule and to enable him to more efficiently attend to
Company business while traveling.

Mr. Glassman’s use of corporate aircraft for personal travel by him and his
guests is subject to the aircraft not being scheduled for business purposes, and
is subject to an annual limit of $100,000 in aggregate incremental cost to the
Company. Aggregate incremental cost includes variable direct costs associated
with the personal flights by Mr. Glassman and his guests and “deadhead” flights
necessitated by such personal use.

The Company will not provide tax reimbursements to Mr. Glassman for any taxes
arising from imputed income relating to his use of the corporate aircraft for
personal travel by him or his guests.